Matter of Lewis (Commissioner of Labor) (2019 NY Slip Op 00946)





Matter of Lewis (Commissioner of Labor)


2019 NY Slip Op 00946


Decided on February 7, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 7, 2019

527023

[*1]In the Matter of the Claim of GERMAINE E. LEWIS, Appellant.
andCOMMISSIONER OF LABOR, Respondent.

Calendar Date: January 4, 2019

Before: Egan Jr., J.P., Mulvey, Devine, Rumsey and

	 Pritzker, JJ.

Germaine E. Lewis, New York City, appellant pro se.
Letitia James, Attorney General, New York City (Gary Leibowitz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18, 2018, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Decision affirmed. No opinion.
Egan Jr., J.P., Mulvey, Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.